BRIGGS & STRATTON CORPORATION AND SUBSIDIARIES

 

2004 Annual Report on Form 10-K

 

EXHIBIT 10.6(b)

 

FORM OF RESTRICTED STOCK AWARD AGREEMENT

UNDER PREMIUM OPTION AND RESTRICTED STOCK PROGRAM

 

Effective July 1, 2004

 



--------------------------------------------------------------------------------

BRIGGS & STRATTON CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT, dated as of this [Date] is made by BRIGGS
& STRATTON CORPORATION (the “Company”) to [Name] (the “Employee”).

 

WHEREAS, the Company believes it to be in the best interests of the Company and
its shareholders to provide an incentive for certain of its key employees to
work for and manage the affairs of the Company in such a way that its shares
become more valuable; and

 

WHEREAS, the Employee is employed by the Company as a key employee.

 

NOW, THEREFORE, in consideration of the premises, the Company hereby grants this
Restricted Stock Award to the Employee on the terms, conditions and restrictions
hereinafter set forth.

 

1. AWARD. The Company hereby grants to the Employee a restricted stock award on
the date hereof (the “Award Date”), covering [Number] shares of the common stock
of the Company, par value $0.01 per share (the “Restricted Stock”).

 

2. RESTRICTION. The Restricted Stock shall be forfeitable as described below
until the shares become vested upon the first to occur, if any, of the following
events:

 

(a) The termination of the Employee’s employment with the Company or a
subsidiary by reason of disability or death. For these purposes, “disability”
shall mean separation from the service of the Company or such subsidiary because
of such illness or injury as renders the Employee unable to perform the material
duties of the Employee’s job.

 

(b) Five (5) years from the Award Date.

 

(c) A change in control of the Company. For these purposes, a “change in
control” is defined as set forth on Schedule A attached hereto.

 

The period of time during which the shares covered by this Restricted Stock
Award are forfeitable is referred to as the “Restricted Period.” If the
Employee’s employment with the Company or one of its subsidiaries terminates
during the Restricted Period for any reason other than retirement, early
retirement, disability or death, the Restricted Stock shall be forfeited to the
Company on the date of such termination, without any further obligations of the
Company to the Employee and all rights of the Employee with respect to the
Restricted Stock shall terminate. The Company may, in its sole discretion,
choose to accelerate the vesting of the Restricted Stock upon termination of the
Employee’s employment or otherwise.

 



--------------------------------------------------------------------------------

3. RIGHTS DURING RESTRICTED PERIOD. During the Restricted Period, the Employee
shall have the right to vote the Restricted Stock and to receive cash dividends,
stock dividends and other distributions made with respect to the Restricted
Stock; however, all such cash dividends, stock dividends and other distributions
shall be forfeitable and subject to the same restrictions as exist regarding the
original shares of Restricted Stock. The Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered during the Restricted
Period, except by will or the laws of descent and distribution.

 

4. CUSTODY. The Restricted Stock may be credited to the Employee in book entry
form and held, along with any stock dividends relating thereto, in custody by
the Company or an agent for the Company until the applicable restrictions have
expired. If any certificates are issued for shares of Restricted Stock or any
such stock dividends during the Restricted Period, such certificates shall bear
an appropriate legend as determined by the Company referring to the applicable
terms, conditions and restrictions and the Employee shall deliver a signed,
blank stock power to the Company relating thereto.

 

5. TAX WITHHOLDING. The Employee may satisfy any tax withholding obligations
arising with respect to the Restricted Stock in whole or in part by tendering a
check to the Company for any required amount, by election to have a portion of
the shares withheld to defray all or a portion of any applicable taxes, or by
election to have the Company or its subsidiaries withhold the required amounts
from other compensation payable to the Employee.

 

6. IMPACT ON OTHER BENEFITS. The value of the Restricted Stock awarded
hereunder, either on the Award Date or at the time such shares become vested,
shall not be includable as compensation or earnings for purposes of any other
benefit plan or program offered by the Company or its subsidiaries.

 

IN WITNESS WHEREOF, this Restricted Stock Award Agreement is executed by the
parties as of the date set forth above.

 

BRIGGS & STRATTON CORPORATION

By:

       

J. S. Shiely

   

Chairman, President and

Chief Executive Officer

         

Employee:

 



--------------------------------------------------------------------------------

SCHEDULE A

 

Definition of Change in Control

 

For purposes of the Restricted Stock Award Agreement, a “change in control” is
defined to include the following:

 

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a change in control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction described in
clauses (i), (ii) and (iii) of paragraph (3) below; or

 

(2) Individuals who, as of December 1, 1989, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
December 1, 1989 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(3) Approval by the shareholders of the Company and the subsequent consummation
of a reorganization, merger or consolidation (a “Business Combination”), in each
case, unless, following such Business Combination, (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company through one or more subsidiaries) in substantially the same proportions
as their ownership, immediately prior to such Business Combination of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then

 



--------------------------------------------------------------------------------

outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(4) Approval by the shareholders of the Company and the subsequent comsummation
of (i) a complete liquidation or dissolution of the Company or (ii) the sale or
other disposition of all or substantially all of the assets of the Company,
other than to a corporation, with respect to which following such sale or other
disposition, (A) more than 60% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) less than 20% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by any Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation),
except to the extent that such Person owned 20% or more of the Outstanding
Company Common Stock or Outstanding Company Voting Securities prior to the sale
or disposition and (C) at least a majority of the members of the Board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such sale or other disposition of assets of the Company or were elected,
appointed or nominated by the Board.

 